PER CURIAM.
We have examined the record of this trial and conviction on a charge that the defendants filed false and fraudulent income tax returns in a willful attempt to evade their income tax responsibility. The government’s showing concerning the defendants’ income, though not consistent in all details, was sufficient to demonstrate a substantial understatement of income in each of the years in question. There is also an abundance of evidence of purpose to misrepresent income and thus evade taxes. There were no exceptions to the charge of the court. In these circumstances the record sustains the conviction.
Finally, the court did not abuse its discretion in denying a second postponement of trial more than a year after the defendants had been indicted.
The judgment will be affirmed.